OPINION — AG — THE FIRST FISCAL YEAR MENTIONED IN SAID ACT (SENATE BILL NO. 369 — APPROPRIATE FUNDS FOR THE OPERATION OF THE OKLAHOMA PLANNING AND RESOURCES BOARD)  HAVING EXPIRED. . . THAT OBLIGATIONS MAY BE INCURRED AGAINST ANY ITEM OF APPROPRIATIONS PROVIDED FOR IN SENATE BILL NO. 369 AT ANY TIME PRIOR TO DECEMBER 20, 1955, PROVIDE THAT PAYMENT THEREOF BE MADE IN HARMONY WITH THAT PORTION OF ARTICLE V, SECTION 55 OKLAHOMA CONSTITUTION WHICH PROHIBITS THE PAYMENT OF FUNDS FORM AN APPROPRIATION AFTER THE EXPIRATION OF TWO AND ONE HALF YEARS FOLLOWING THE PASSAGE OF THE ACT APPROPRIATING SUCH FUNDS. CITE: 62 O.S.H. 41.10, 62 O.S.H. 41.15 (JAMES C. HARKIN)